In the motion for rehearing the soundness of the original opinion is combatted on the claim that the omission to instruct the jury on the law of aggravated assault was not properly made the subject of complaint in the trial court and is not properly before this court. It is true that appellant's written exception to the omission was not verified by the trial judge and cannot be given effect in the record. However, in qualifying Bill of Exception No. 2 the trial court cured the fault mentioned by stating that exception to the charge was made in the following words, viz.:
"The defendant excepts to the court's charge in not charging upon aggravated assault and battery."
The language used is regarded as sufficient to request consideration by the court.
The motion for rehearing is overruled.
Overruled.